United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1024
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Jacob Lloyd Montgomery

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                              Submitted: May 21, 2015
                                Filed: June 2, 2015
                                   [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Jacob Montgomery directly appeals the sentence that the district court1 imposed
upon his guilty plea to an escape charge. His counsel has moved to withdraw, and has


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the court
abused its discretion at sentencing in denying Montgomery a reduction for acceptance
of responsibility and imposing an unreasonable sentence.

       Upon careful review, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (appellate review of sentencing decision), we conclude that the court
did not abuse its discretion in sentencing Montgomery. Specifically, we find that the
court did not clearly err in denying an acceptance-of-responsibility reduction based
on the sentencing testimony presented regarding Montgomery’s post-plea conduct, see
United States v. William, 681 F.3d 936, 938 (8th Cir. 2012) (standard of review);
United States v. Arellano, 291 F.3d 1032, 1034-35 (8th Cir. 2002) (defendant’s post-
plea behavior is relevant consideration for determining acceptance of responsibility),
and the sentence is not unreasonable, see Gall v. United States, 552 U.S. 38, 51
(2007). Further, upon independently reviewing the record in accordance with Penson
v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we
grant counsel’s motion to withdraw, and we affirm the judgment.
                         ______________________________




                                         -2-